--------------------------------------------------------------------------------


                                                                           [Published CUSIP Number: ______________]












                                                 CREDIT AGREEMENT

                                           Dated as of October 19, 2004
                                                       among
                                                   MESTEK, INC.,
                                                   as Borrower,
                                              BANK OF AMERICA, N.A.,
                                    as Administrative Agent, Swing Line Lender
                                                        and
                                                    L/C Issuer,
                                                  SOVEREIGN BANK,
                                               as Syndication Agent,
                                           KEYBANK NATIONAL ASSOCIATION,
                                              as Documentation Agent
                                                        and
                                          The Other Lenders Party Hereto











===================================================================================================================




                                                 TABLE OF CONTENTS

Section                                                                                                        Page

ARTICLE I.            DEFINITIONS AND ACCOUNTING TERMS............................................................1
         1.01         Defined Terms...............................................................................1
         1.02         Other Interpretive Provisions..............................................................16
         1.03         Accounting Terms...........................................................................17
         1.04         Rounding...................................................................................17
         1.05         References to Agreements and Laws..........................................................17
         1.06         Times of Day...............................................................................17
         1.07         Letter of Credit Amounts...................................................................17

ARTICLE II.           THE COMMITMENTS AND CREDIT EXTENSIONS......................................................17
         2.01         Committed Loans............................................................................17
         2.02         Borrowings, Conversions and Continuations of Committed Loans...............................18
         2.03         Letters of Credit..........................................................................19
         2.04         Swing Line Loans...........................................................................26
         2.05         Prepayments................................................................................28
         2.06         Termination or Reduction of Commitments....................................................29
         2.07         Repayment of Loans.........................................................................29
         2.08         Interest...................................................................................30
         2.09         Fees.......................................................................................30
         2.10         Computation of Interest and Fees...........................................................31
         2.11         Evidence of Debt...........................................................................31
         2.12         Payments Generally.........................................................................31
         2.13         Sharing of Payments........................................................................33

ARTICLE III.          TAXES, YIELD PROTECTION AND ILLEGALITY.....................................................34
         3.01         Taxes......................................................................................34
         3.02         Illegality.................................................................................34
         3.03         Inability to Determine Rates...............................................................35
         3.04         Increased Cost and Reduced Return; Capital Adequacy........................................35
         3.05         Compensation for Losses....................................................................36
         3.06         Matters Applicable to all Requests for Compensation........................................36
         3.07         Survival...................................................................................36

ARTICLE IV.           CONDITIONS PRECEDENT TO CREDIT EXTENSIONS..................................................36
         4.01         Conditions of Initial Credit Extension.....................................................36
         4.02         Conditions to all Credit Extensions........................................................38

ARTICLE V.            REPRESENTATIONS AND WARRANTIES.............................................................38
         5.01         Existence, Qualification and Power; Compliance with Laws...................................38
         5.02         Authorization; No Contravention............................................................38
         5.03         Governmental Authorization; Other Consents.................................................38
         5.04         Binding Effect.............................................................................39
         5.05         Financial Statements; No Material Adverse Effect...........................................39
         5.06         Litigation.................................................................................39
         5.07         No Default.................................................................................39
         5.08         Ownership of Property; Liens...............................................................39
         5.09         Environmental Compliance...................................................................40
         5.10         Insurance..................................................................................40
         5.11         Taxes......................................................................................40
         5.12         ERISA Compliance...........................................................................40
         5.13         Subsidiaries...............................................................................41
         5.14         Margin Regulations; Investment Company Act; Public Utility Holding Company Act.............41
         5.15         Disclosure.................................................................................41
         5.16         Compliance with Laws.......................................................................41
         5.17         Intellectual Property; Licenses, Etc.......................................................41

ARTICLE VI.           AFFIRMATIVE COVENANTS......................................................................42
         6.01         Financial Statements.......................................................................42
         6.02         Certificates; Other Information............................................................42
         6.03         Notices....................................................................................43
         6.04         Payment of Obligations.....................................................................43
         6.05         Preservation of Existence, Etc.............................................................44
         6.06         Maintenance of Properties..................................................................44
         6.07         Maintenance of Insurance...................................................................44
         6.08         Compliance with Laws.......................................................................44
         6.09         Books and Records..........................................................................44
         6.10         Inspection Rights..........................................................................44
         6.11         Use of Proceeds............................................................................44
         6.12         Financial Covenants........................................................................45
         6.13         Additional Guarantors......................................................................45

ARTICLE VII.          NEGATIVE COVENANTS.........................................................................46
         7.01         Liens......................................................................................46
         7.02         Investments................................................................................46
         7.03         Indebtedness...............................................................................47
         7.04         Fundamental Changes........................................................................48
         7.05         Dispositions...............................................................................48
         7.06         Restricted Payments........................................................................49
         7.07         Change in Nature of Business...............................................................49
         7.08         Transactions with Affiliates...............................................................49
         7.09         Burdensome Agreements......................................................................49
         7.10         Use of Proceeds............................................................................50

ARTICLE VIII.         EVENTS OF DEFAULT AND REMEDIES.............................................................50
         8.01         Events of Default..........................................................................50
         8.02         Remedies Upon Event of Default.............................................................51
         8.03         Application of Funds.......................................................................52

ARTICLE IX.           ADMINISTRATIVE AGENT.......................................................................53
         9.01         Appointment and Authorization of Administrative Agent......................................53
         9.02         Delegation of Duties.......................................................................53
         9.03         Liability of Administrative Agent..........................................................53
         9.04         Reliance by Administrative Agent...........................................................54
         9.05         Notice of Default..........................................................................54
         9.06         Credit Decision; Disclosure of Information by Administrative Agent.........................54
         9.07         Indemnification of Administrative Agent....................................................55
         9.08         Administrative Agent in its Individual Capacity............................................55
         9.09         Successor Administrative Agent.............................................................56
         9.10         Administrative Agent May File Proofs of Claim..............................................56
         9.11         Guaranty Matters...........................................................................57

ARTICLE X.            MISCELLANEOUS..............................................................................57
         10.01        Amendments, Etc............................................................................57
         10.02        Notices and Other Communications; Facsimile Copies.........................................58
         10.03        No Waiver; Cumulative Remedies.............................................................59
         10.04        Attorney Costs, Expenses and Taxes.........................................................59
         10.05        Indemnification by Borrower................................................................60
         10.06        Payments Set Aside.........................................................................60
         10.07        Successors and Assigns.....................................................................61
         10.08        Confidentiality............................................................................63
         10.09        Set-off....................................................................................64
         10.10        Interest Rate Limitation...................................................................64
         10.11        Counterparts...............................................................................64
         10.12        Integration................................................................................64
         10.13        Survival of Representations and Warranties.................................................64
         10.14        Severability...............................................................................65
         10.15        Governing Law; Submission to Jurisdiction..................................................65
         10.16        Waiver of Right to Trial by Jury...........................................................65
         10.17        USA Patriot Act Notice.....................................................................65
         10.18        Time of the Essence........................................................................66


SCHEDULES

         2.01     Commitments and Pro Rata Shares
         5.06     Litigation
         5.09     Environmental Matters
         5.10     Insurance
         5.12     ERISA Compliance
         5.13     Subsidiaries and Other Equity Investments
         7.01     Existing Liens
         7.03     Existing Indebtedness
         10.02    Administrative Agent's Office, Certain Addresses for Notices



EXHIBITS
         Form of
         A        Committed Loan Notice
         B        Swing Line Loan Notice
         C        Note
         D        Compliance Certificate
         E        Assignment and Assumption




--------------------------------------------------------------------------------


CREDIT AGREEMENT

        CREDIT AGREEMENT (this “Agreement”) is entered into as of October 19,
2004, among MESTEK, INC., a Pennsylvania corporation (“Borrower”), each lender
from time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, SOVEREIGN BANK, as Syndication Agent for the Lenders, and
KEYBANK NATIONAL ASSOCIATION, as Documentation Agent for the Lenders.

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth

below:

“Administrative Agent” or “Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 5% or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent, however CareCentric, Inc., a
Delaware corporation (“CareCentric”), an entity in which the Borrower holds
derivative securities interests and convertible debt, shall not be deemed to be
an Affiliate of, or Controlled by, the Borrower, unless the Borrower becomes the
direct owner of, or exercises such conversion rights as result in it directly
owning, more than 50% of the issued and outstanding common stock of CareCentric.

“Agent Fee Letter” has the meaning specified in Section 2.09(b).

“Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Commitments” means the Commitments of all Lenders.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Cash Flow Leverage Ratio (the “Financial Covenant”) as set forth
in the most recent Compliance Certificate received by Agent pursuant to
Section 6.02(b):


---------------- ------------------------- --------------- --------------- ---------------- -----------------
                                                             Applicable
                                                              Rate for
                                                             Eurodollar
                                             Applicable      Rate Loans                        Applicable
                                           Rate for Base     and Swing        Letter of          Unused
     Level       Cash Flow Leverage Ratio    Rate Loans      Line Loans      Credit Fees     Commitment Fee
---------------- ------------------------- --------------- --------------- ---------------- -----------------
---------------- ------------------------- --------------- --------------- ---------------- -----------------
       I         Greater than 2.50:1           -.25%           1.50%            1.25%            0.20%
---------------- ------------------------- --------------- --------------- ---------------- -----------------
---------------- ------------------------- --------------- --------------- ---------------- -----------------
      II         Greater than 2.00:1 but       -.50%          1.3750%           1.25%            0.175%
                 less than or equal to
                 2.50:1
---------------- ------------------------- --------------- --------------- ---------------- -----------------
---------------- ------------------------- --------------- --------------- ---------------- -----------------
      III        Greater than 1.50:1 but       -.50%           1.25%            1.25%            0.175%
                 less than or equal to
                 2.00:1
---------------- ------------------------- --------------- --------------- ---------------- -----------------
---------------- ------------------------- --------------- --------------- ---------------- -----------------
      IV         Greater than 1.00:1 but       -.75%           1.00%            1.00%             .15%
                 less than or equal to
                 1.50:1
---------------- ------------------------- --------------- --------------- ---------------- -----------------
---------------- ------------------------- --------------- --------------- ---------------- -----------------
       V         Less than or equal to         -1.00%           .75%            .75%              .15%
                 1.00:1
---------------- ------------------------- --------------- --------------- ---------------- -----------------

-------------------------------------------------------------------------------------------------------------------



The Applicable Rate shall be in accordance with Pricing Level II until receipt
of the Compliance Certificate for the fiscal quarter ending September 30, 2004.
Any increase or decrease in the Applicable Rate resulting from a change in the
Cash Flow Leverage Ratio shall become effective as of the first Business Day of
the month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level I shall apply as of the first Business Day of the month following the date
such Compliance Certificate was required to have been delivered until the first
Business Day following receipt by the Agent of such Compliance Certificate, at
which time pricing shall be as provided in the above pricing grid.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2003, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BBA LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“BBA LIBOR Daily Floating Rate” means a daily fluctuating rate of interest equal
to the rate per annum (rounded upwards to the nearest 1/100 of one percent)
equal to BBA LIBOR, as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as selected by the Bank from time to
time) as determined for each banking day at approximately 11:00 a.m. London time
two (2) London Banking Days prior to the date in question, for U.S. Dollar
deposits (for delivery on the first day of such interest period) with a one
month term, as adjusted from time to time in the Bank’s sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Agent. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.

“BBA LIBOR Daily Floating Rate Loan” means a Loan that bears interest based upon
the BBA LIBOR Daily Floating Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s Office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Flow Coverage Ratio” for any period shall mean, all as calculated on a
consolidated basis, of the Borrower and its Subsidiaries, the ratio of (i)
EBITDA, minus cash taxes actually paid, minus dividends actually paid, minus
capital expenditures for such period; to (ii) the Borrower and its Subsidiaries
interest expense, plus scheduled payments of principal on Indebtedness for such
period. Notwithstanding the foregoing, calculation of the Cash Flow Coverage
Ratio shall be subject to adjustment by adding to the sum of clause (i)
hereinabove, an amount equal to the amount of any consolidated cash increase in
capital of the Borrower as a result exercise of stock options held as of the
date of this Agreement by officers of Omega Flex, Inc., a Pennsylvania
corporation, or officers of the Borrower, respectively, as the case may be.

“Cash Flow Leverage Ratio” for any period shall mean, all as calculated on a
consolidated basis, the ratio of (i) the Borrower’s and its Subsidiaries’ Funded
Debt to (ii) the Borrower’s and its Subsidiaries’ Recurring EBITDA for such
period.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)     during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Net Worth” means the value of total assets of the Borrower and its
Subsidiaries determined on a consolidated basis (including leaseholds and
leasehold improvements and reserves against assets but excluding monies due from
Affiliates, officers, directors, employees, shareholders, members or managers);
minus Total Liabilities of the Borrower and its Subsidiaries determined on a
consolidated basis, including but not limited to accrued and deferred income
taxes, but excluding the non-current portion of Subordinated Liabilities.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Cost of Funds Interest Period” means, with respect to each Cost of Funds Loan,
a period of time of overnight.

“Cost of Funds Loan” means a Loan which bears-interest based upon the Cost of
Funds Rate.

“Cost of Funds Rate” means the per annum rate of interest which Agent is
required to pay, or is offering to pay, for wholesale liabilities of like tenor,
adjusted for reserve requirements and such other requirements as may be imposed
by federal, state or local government and regulatory agencies, as determined by
the Agent in its sole discretion.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate,
if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to L/C Fees, a rate equal to the Applicable Rate plus 2% per annum, in
all cases to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Documentation Agent” means KeyBank National Association, acting as
documentation agent for the Lenders.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” for any period shall mean, all as calculated on a consolidated basis,
the Borrower’s and Subsidiaries’ operating earnings from continuing operations,
plus the Borrower’s and Subsidiaries’ depreciation and amortization, plus
goodwill impairment to the extent such goodwill impairment affects operating
earnings.

“Eligible Assignee” has the meaning specified in Section 10.07(g).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any material liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

Eurodollar Rate = Eurodollar Base Rate

1.00 - Eurodollar Reserve Percentage Where,

  “Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.


  “Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.


“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Letter[s] of Credit” means the letters of credit listed on Schedule
2.03 attached as a part of this Agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term liabilities, less
the non-current portion of Subordinated Liabilities (and does not include trade
accounts payable and accrued expenses incurred in the ordinary course of
business, outstanding Letters of Credit and Guarantees).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means, jointly, severally and collectively, Advanced Thermal
Hydronics, Inc., Boyertown Foundry Company, Deltex Partners, Inc., Engel
Industries, Inc., Formtek, Inc., Met-Coil Systems, LLC, Hill Engineering, Inc.,
Formtek Cleveland, Inc., Iowa Rebuilders, Inc., Formtek Metalforming
Integration, LLC, Gentex Partners, Inc., Keyser Properties, Inc., Lexington
Business Trust, Mestek Canada, Inc., Omega Flex, Inc., Exton Ranch, Inc.,
Pacific/Air Balance, Inc., Westcast, Inc., Mestex Ltd., Yorktown Properties,
Ltd., and any other Person that has guaranteed any of the Obligations.

“Guaranty” means the Guaranty made by the Guarantor in favor of Agent and for
the benefit of the Lenders, in form and substance reasonably satisfactory to
Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)         all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)         net obligations of such Person under any Swap Contract;


(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses
incurred in the ordinary course of business);


(e)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)         capital leases and Synthetic Lease Obligations; and


(g)         all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each September, March, June, and December, and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, one, two, three or
six months thereafter, as selected by Borrower in its Committed Loan Notice;
provided that:

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)         no Interest Period shall extend beyond the Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is thirty days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Sublimit” means an amount equal to $30,000,000.00. The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letter[s] of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Swap Contract to which any Lender or any of their affiliates is a party, the
Agent Fee Letter and the Guaranties.

“Loan Parties” means, collectively, Borrower and each Person (other than Agent,
the L/C Issuer, the Swing Line Lender, or any Lender) executing a Loan Document
including, without limitation, each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Maturity Date” means October 19, 2007.

“Met-Coil Bankruptcy” means the bankruptcy filing by Met-Coil Systems
Corporation with the United States Bankruptcy Court, District of Delaware,
Chapter 11 Case No. 03-12676.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the seventh decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Recurring EBITDA” for any period shall mean, the sum of EBITDA, plus or minus,
all as calculated on a consolidated basis, the Borrower’s and Subsidiaries’
non-core charges or non-core income, as the case may be, with respect to the
Met-Coil Bankruptcy, and legal fees and restructuring charges related to the
Met-Coil Bankruptcy.

“Register” has the meaning specified in Section 10.07(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a L/C Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief legal officer, treasurer or assistant treasurer of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Agent in its sole discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower. CareCentric shall not be deemed to be a Subsidiary of the Borrower,
unless the Borrower becomes the direct owner of, or exercises such conversion
rights as a result in the Borrower or a Subsidiary directly owning, more than
50% of the issued and outstanding common stock of CareCentric.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of (although
uncommitted), and not in addition to, the Aggregate Commitments.

“Syndication Agent” means Sovereign Bank, acting as syndication agent for the
Lenders.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” has the meaning specified in Section 3.01(a).

“Threshold Amount” means $1,000,000.

“Total Liabilities” means the sum of current liabilities plus long-term
liabilities. “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Eurodollar Rate Loan or a BBA LIBOR Daily Floating Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

        1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)     (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

  (ii)Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.


    (iii)        The term “including” is by way of example and not limitation.

  (iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

  1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial


    calculations)        required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in


          preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. (b) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set


forth in any Loan Document, and either Borrower or the Required Lenders shall so
request, Agent, Lenders and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

        1.04 Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

        1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

        1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

        1.07 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto, whether or not such maximum face amount is in
effect at such time.


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

        2.01 Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans, Eurodollar Rate Loans or BBA LIBOR Daily Floating Rate
Loans, as further provided herein.

        2.02 Borrowings, Conversions and Continuations of Committed Loans. (a)
Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone. Each
such notice must be received by Agent not later than 12:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each telephonic notice by Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to Agent
of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $200,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b)     Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), Agent shall make all funds so received
available to Borrower in like funds as received by Agent either by (i) crediting
the account of Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Agent by Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing first, shall be applied, to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.

(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Committed Loans and Borrower agrees to pay all amounts due under
Section 3.05 in accordance with the terms thereof due to any such conversion.

(d)     Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. The determination of the Eurodollar Rate by Agent shall
be conclusive in the absence of manifest error.

(e)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to Committed Loans.

2.03 Letters of Credit. (a) The Letter of Credit Commitment.

    (i)        Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue Letters of Credit
for the account of Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment, or (z) the Outstanding Amount of the L/C
Obligations shall not exceed the L/C Sublimit. Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

    (ii)        The L/C Issuer shall not issue any Letter of Credit, if:

(A)     subject to Section 2.03(b)(iv), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)     the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date; or

(C)     such Letter of Credit is to be used for a purpose other than in the
ordinary course of the Borrower’s or a Subsidiary’s business, which ordinary
course of business shall be deemed to include letters of credit issued in
support of trade arrangements (including product warranties), to support
commercial insurance programs, to fund Borrower’s indemnification obligations to
its directors and officers or as required pursuant to the terms of the confirmed
plan of reorganization in the Met-Coil Bankruptcy, unless the Required Lenders
have consented thereto.

    (iii)        The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

(A)     any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the L/C Issuer from issuing such Letter of
Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;

(B)     the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;

(C)     except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial face amount less than $100,000, in the case of a
commercial Letter of Credit, or $200,000, in the case of a standby Letter of
Credit;

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)     a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender; or

(F)     such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

    (iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

    (v)        The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b)     Procedures for Issuance and Amendment of Letters of Credit; Extension
Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to the L/C Issuer (with a copy to
Agent) in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
Borrower shall furnish to the L/C Issuer and Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or Agent may reasonably
require.


(ii)         Promptly after receipt of any L/C Application at the address set
forth in Section 10.02 for receiving L/C Applications and related
correspondence, the L/C Issuer will confirm with Agent (by telephone or in
writing) that Agent has received a copy of such L/C Application from Borrower
and, if not, the L/C Issuer will provide Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Letter of Credit.


(iii)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Borrower and Agent
a true and complete copy of such Letter of Credit or amendment.


(iv)         If Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the L/C Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Lender or any Loan Party
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.


(c)     Drawings and Reimbursements; Funding of Participations.

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and Agent thereof. Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”),
Borrower shall reimburse the L/C Issuer through Agent in an amount equal to the
amount of such drawing. If Borrower fails to so reimburse the L/C Issuer by such
time, Agent shall promptly notify each Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(ii)         Each Lender (including Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to Borrower in such
amount. Agent shall remit the funds so received to the L/C Issuer.


(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)         Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.


(v)         Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)         If any Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Lender (through Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.


(d)     Repayment of Participations.

(i)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by
Agent.


(ii)         If any payment received by Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Pro Rata Share thereof on demand of
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.


(e)     Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)         the existence of any claim, counterclaim, set-off, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.


Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents with respect
to the form of such Letter of Credit or amendment, as the case may be unless
such notice is given as aforesaid.

(f)     Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C Application. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, any Agent-Related Person,
nor any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)     [Intentionally Omitted]

(h)     Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial Letter of Credit.

(i)     L/C Fees. Borrower shall pay to Agent for the account of each Lender in
accordance with its Pro Rata Share an L/C fee (the “L/C Fee”) (i) for each
commercial Letter of Credit in an amount agreed upon by the issuing Lender, the
Agent and the Borrower, and (ii) for each standby Letter of Credit equal to the
lesser of (i) the Applicable Rate for Eurodollar Loans, or (ii) 1.25% per annum
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). L/C Fees shall be (i) computed on a quarterly basis in arrears and (ii)
due and payable on the first Business Day after the end of each September,
March, June, and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter
on demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all L/C Fees shall accrue at the Default Rate.

(j)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit at the rate
specified in the Agent Fee Letter, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Agent Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit and on a quarterly basis in
arrears and due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such individual customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(l)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

        2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, Swing Line Lender agrees to consider in its sole
and absolute discretion making loans (each such loan, a “Swing Line Loan”) to
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Committed Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. The Swing Line is a discretionary, uncommitted facility and Swing
Line Lender may terminate or suspend the Swing Line at any time in its sole
discretion upon notice to Borrower which notice may be given by Swing Line
Lender before or after Borrower requests a Swing Line Loan hereunder. Each Swing
Line Loan shall be a BBA LIBOR Daily Floating Rate Loan. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b)     Borrowing Procedures. Unless the Swing Line has been terminated or
suspended by the Swing Line Lender as provided in subsection (a) above, each
Swing Line Borrowing shall be made upon Borrower’s irrevocable notice to Swing
Line Lender and Agent, which may be given by telephone. Each such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $200,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to Swing Line Lender and Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower.
Promptly after receipt by Swing Line Lender of any telephonic Swing Line Loan
Notice, Swing Line Lender will confirm with Agent (by telephone or in writing)
that Agent has also received such Swing Line Loan Notice and, if not, Swing Line
Lender will notify Agent (by telephone or in writing) of the contents thereof.
Unless (x) the Swing Line has been terminated or suspended by the Swing Line
Lender as provided in subsection (a) above, or (y) the Swing Line Lender has
received notice (by telephone or in writing) from Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to Borrower at its office by crediting the account of Borrower on the
books of Swing Line Lender in immediately available funds. Lenders agree that
Swing Line Lender may agree to modify the borrowing procedures used in
connection with the Swing Line in its discretion and without affecting any of
the obligations of Lenders hereunder with other than notifying Agent of a Swing
Line Loan Notice.

(c)     Refinancing of Swing Line Loans.

(i)         Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Pro Rata Share of the amount
of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. Swing Line
Lender shall furnish Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to Agent. Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to Agent in immediately available funds for the account of
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. Agent shall
remit the funds so received to Swing Line Lender.


(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Committed Loans submitted by Swing Line Lender as set forth herein
shall be deemed to be a request by Swing Line Lender that each of the Lenders
fund its risk participation in the relevant Swing Line Loan and each Lender’s
payment to Agent for the account of Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)         If any Lender fails to make available to Agent for the account of
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), Swing Line Lender shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of Swing Line
Lender submitted to any Lender (through Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv)         Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.


(d)     Repayment of Participations.

(i)         At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Pro Rata Share of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by Swing Line
Lender.


(ii)         If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender shall pay to Swing Line Lender its Pro Rata Share thereof on demand
of Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. Agent
will make such demand upon the request of Swing Line Lender.


(e)     Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Committed Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of Swing Line Lender.

(f)     Payments Directly to Swing Line Lender. Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to Swing
Line Lender.

        2.05 Prepayments. (a) Borrower may, upon notice to Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by Agent not
later than 12:00 p.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of Lenders in accordance with their respective
Pro Rata Shares.

(b)     Borrower may, upon notice to Swing Line Lender (with a copy to Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c)     If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

(d)     Borrower shall immediately prepay Loans with the net proceeds of any
permitted asset sales, new equity offerings, and issuances of any debt
obligations (other than indebtedness permitted under Section 7.03 hereof) of the
Borrower or any of its Subsidiaries.

        2.06 Termination or Reduction of Commitments. Borrower may, upon notice
to Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by Agent not later than 1:00 p.m. five Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the L/C Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

        2.07 Repayment of Loans. (a) Borrower shall repay to Agent on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

(b)     Borrower shall repay to Swing Line Lender each Swing Line Loan within
ten days of the date of the applicable Swing Line Borrowing and the Borrower
shall repay any then outstanding Swing Line Loans on the Maturity Date.

        2.08 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the BBA LIBOR Daily Floating Rate
plus the Applicable Rate.

(b)     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

    (ii)        If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

    (iii)        Upon the request of the Required Lenders, while any unwaived
Event of Default exists, Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

    (iv)        Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a)     Commitment Fee. Borrower shall pay to Agent for the account of each
Lender in accordance with its Pro Rata Share, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each September, March, June,
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of computing the commitment fee,
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments.

(b)     Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, the
fees in the amounts and at the times specified in the letter agreement, dated
July 27, 2004 (the “Agent Fee Letter”), between Borrower and Agent. Such fees
shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.

(c)     Lenders’ Upfront Fee. The Borrower shall pay to Agent, for the account
of each Lender in accordance with their respective Pro Rata Shares, an upfront
fee in an amount to average 0.25% of the Aggregate Commitments, payable in two
installments, with one half payable on the Closing Date and the balance due on
October 19, 2005, such second installment to be based on the Aggregate
Commitments on October 19, 2005. Such upfront fees are for the credit facilities
committed by Lenders under this Agreement and are fully earned on the date paid.
The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

        2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.

        2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by Agent in the ordinary course of business. The accounts or records
maintained by Agent and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by Lenders to Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of Agent in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error. Upon the
request of any Lender made through Agent, Borrower shall execute and deliver to
such Lender (through Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of Agent shall control in the absence of manifest error.

        2.12 Payments Generally. (a)(i) All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein. Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(ii)     On each date when the payment of any principal, interest or fees are
due hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from the Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent. Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.12(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Pro Rata Share for any amounts deducted from such
accounts in excess of amount due hereunder and under any other Loan Documents.

(b)     If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c)     Unless Borrower or any Lender has notified Agent, prior to the date any
payment is required to be made by it to Agent hereunder, that Borrower or such
Lender, as the case may be, will not make such payment, Agent may assume that
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to Agent in immediately available funds, then:

(i)         if Borrower failed to make such payment, each Lender shall forthwith
on demand repay to Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by Agent to such Lender to the date such amount is repaid to Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and


(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by Agent to Borrower to the date such amount is recovered by
Agent (the “Compensation Period”) at a rate per annum equal to the Federal Funds
Rate from time to time in effect. If such Lender pays such amount to Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon
Agent’s demand therefor, Agent may make a demand therefor upon Borrower, and
Borrower shall pay such amount to Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which Agent or Borrower may have against any Lender as a result of any default
by such Lender hereunder.


A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (c) shall be conclusive, absent manifest error.

(d)     If any Lender makes available to Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e)     The obligations of the Lenders hereunder to make Committed Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Committed Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.

(f)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

        2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify Agent
of such fact, and (b) purchase from the other Lenders such participations in the
Committed Loans made by them and/or such subparticipations in the participations
in L/C Obligations or Swing Line Loans held by them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Committed Loans or such participations, as the case may be,
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. Borrower agrees that any Lender so purchasing
a participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such participation. Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

        3.01 Taxes. (a) Any and all payments by Borrower to or for the account
of Agent or any Lender under any Loan Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which Agent or such Lender, as
the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, Borrower shall
furnish to Agent (which shall forward the same to such Lender) the original or a
certified copy of a receipt evidencing payment thereof.

(b)     In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c)     If Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to Agent or any
Lender, Borrower shall also pay to Agent or to such Lender, as the case may be,
at the time interest is paid, such additional amount that Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that Agent or such
Lender would have received if such Taxes or Other Taxes had not been imposed.

(d)     Borrower agrees to indemnify Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date Lender or Agent makes a demand therefor.

        3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to Borrower through
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended until such Lender notifies Agent and Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Agent), prepay or,
if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

        3.03 Inability to Determine Rates. If Agent determines in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof for any reason that (a) Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan, or (c) that the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of Lenders to make or maintain Eurodollar Rate Loans
shall be suspended until Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

        3.04 Increased Cost and Reduced Return; Capital Adequacy. (a) If any
Lender determines that as a result of the introduction of or any change in or in
the interpretation of any Law, or such Lender’s compliance therewith, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized in the
determination of the Eurodollar Rate, then from time to time upon demand of such
Lender (with a copy of such demand to Agent), Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b)     If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to Agent), Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

        3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)     any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

        3.06 Matters Applicable to all Requests for Compensation. A certificate
of Agent or any Lender claiming compensation under this Article III and setting
forth a calculation of the additional amount or amounts to be paid to it
hereunder in reasonable detail shall be conclusive in the absence of manifest
error. In determining such amount, Agent or such Lender may use any reasonable
averaging and attribution methods.

        3.07 Survival. All of Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.


ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

        4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a)     Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:

(i)         executed counterparts of this Agreement and the Guaranties,
sufficient in number for distribution to Agent, each Lender and Borrower;


(ii)         a Note executed by Borrower in favor of each Lender requesting a
Note;


(iii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;


(iv)         such documents and certifications as Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;


(v)         a favorable opinion of outside counsel to the Loan Parties
acceptable to Agent addressed to Agent and each Lender, as to the matters set
forth concerning the Loan Parties and the Loan Documents in form and substance
satisfactory to Agent;


(vi)         a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(vii)         a certificate signed by a Responsible Officer of Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;


(viii)         evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;


(ix)         a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower most recently ended prior to the Closing Date, signed
by a Responsible Officer of Borrower;


(x)         evidence of the final non-appealable court orders related to the
Met-Coil Bankruptcy and the terms and conditions of the Channeling Injunction
received by the Borrower and Met-Coil Systems Corporation on the terms and
conditions satisfactory to the Agent and the Lenders , and


(xi)         such other assurances, certificates, documents, consents or
opinions as Agent, the L/C Issuer, Swing Line Lender or the Required Lenders
reasonably may require.


(b)     Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)     Unless waived by Agent, Borrower shall have paid all reasonable Attorney
Costs of Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).

(d)     The Closing Date shall have occurred on or before October 19, 2004.

        4.02 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension is subject to the following conditions
precedent:

(a)     The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)     No Default shall exist, or would result from such proposed Credit
Extension.

(c)     Agent and, if applicable, the L/C Issuer or Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d)     Agent shall have received, in form and substance satisfactory to it,
such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

        5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

        5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

        5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

        5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and the application by courts of competent jurisdiction of
principles of equity or public policy.

        5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b)     The unaudited consolidated balance sheet of Borrower and its
Subsidiaries dated June 30, 2004, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

        5.06 Litigation. Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

        5.07 No Default. Neither Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

        5.08 Ownership of Property; Liens. Each of Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

        5.09 Environmental Compliance. Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

        5.10 Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrower or the applicable
Subsidiary operates as set forth in Schedule 5.10 attached hereto.

        5.11 Taxes. Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

        5.12 ERISA Compliance. Except as set forth in Schedule 5.12 attached
hereto, (a) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)     There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

        5.13 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13 and has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.

        5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. (a) Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
Borrower only or of Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between Borrower and any
Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 8.01(e) will be margin stock.

(b)     None of Borrower, any Person Controlling Borrower, or any Subsidiary (i)
is a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

        5.15 Disclosure. Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

        5.16 Compliance with Laws. Each of Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

        5.17 Intellectual Property; Licenses, Etc. Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Borrower or
any Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

        6.01 Financial Statements. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail satisfactory to
Agent and the Required Lenders:

(a)     as soon as available, but in any event within 105 days after the end of
each fiscal year of Borrower, (i) consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) the
consolidated income statement projections prepared by the Borrower for the
upcoming fiscal year; and

(b)     as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

(c)     as soon as available, but in any event within 105 days after the end of
each fiscal year of the Borrower, internally prepared income statement
projections for the Borrower and its Subsidiaries for the then upcoming fiscal
year, in form and substance acceptable to the Required Lenders in all respects.

        6.02 Certificates; Other Information. Deliver to Agent a sufficient
number of copies for delivery by Agent to each Lender, in form and detail
satisfactory to Agent and the Required Lenders:

(a)     concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;

(b)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

(c)     promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;

(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower or any Subsidiary may
file or be required to file with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to Agent pursuant hereto; and

(e)     promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or any Subsidiary, or compliance with the terms
of the Loan Documents, as Agent or any Lender may from time to time reasonably
request.

6.03 Notices. Promptly notify Agent and each Lender:

(a)     of the occurrence of any Default;

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)     of the occurrence of any ERISA Event; and

(d)     of any material change in GAAP policies or financial reporting practices
by Borrower, or by Borrower and any Subsidiary or Subsidiaries taken as a whole.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

        6.04 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

        6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

        6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

        6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons set forth in Schedule 5.10 attached hereto,
and providing for not less than 30 days’ prior notice to Agent of termination,
lapse or cancellation of such insurance.

        6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

        6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

        6.10 Inspection Rights. Not more than once annually so long as Borrower
is not in Default, permit representatives and independent contractors of Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

        6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document.


6.12 FINANCIAL COVENANTS

(a)         Minimum Consolidated Net Worth. Maintain as of the end of each
fiscal quarter commencing December 31, 2004, a Consolidated Net Worth equal to
not less than the sum of the following:


(i)         One Hundred Million Dollars ($100,000,000); plus


(ii)         commencing with fiscal year end December 31, 2005, and for each
fiscal year end thereafter, the cumulative sum of 50% of net income after income
taxes (without subtracting losses) earned in each such fiscal year.


(b)         Minimum Cash Flow Coverage. Maintain a Cash Flow Coverage Ratio of
not less than 1.50 to 1.00 for the nine-month year to date period ending as of
September 30, 2004, and as of each fiscal quarter thereafter, as tested on a
rolling four quarters basis, as of December 31, March 30, June 30, and September
30 of each year based upon the financial results of the Borrower and its
Subsidiaries for the four most recent fiscal quarters then ended.


(c)         Maximum Cash Flow Leverage. Maintain a Cash Flow Leverage Ratio, not
to exceed the ratios indicated for each period specified below, as tested on a
rolling four quarters basis as of March 31, June 30, September 30, and December
31 of each year based upon the financial results of the Borrower and its
Subsidiaries for the four most recent fiscal quarters then ended:



                           Period                                      Ratios

                           9/30/04                                     3.00:1.00

                           12/31/04                                    3.00:1.00

                           3/31/05                                     2.50:1.00

                           6/30/05                                     2.50:1.00

                           9/30/05                                     2.50:1.00

                           12/31/05                                    2.50:1.00

                           3/31/06 and thereafter                      2.25:1.00



        6.13 Additional Guarantors. Notify Agent at the time that any Person
becomes a Subsidiary, and promptly thereafter (and in any event within 30 days),
cause such Person to (a) become a Guarantor by executing and delivering to Agent
a counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a), all in form, content and scope reasonably satisfactory to Agent.


ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, from and after the date of this Agreement, Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

        7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a)     Liens pursuant to any Loan Document;

(b)     Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments; and

(i)     Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost of the property being acquired on the date of
acquisition.

7.02 Investments. Make any Investments, except:

(a)     Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(b)     advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed $750,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)     Investments of Borrower in any majority or wholly-owned Subsidiary that
is a Guarantor of the Obligations hereunder and Investments of any wholly-owned
Subsidiary in Borrower or in another wholly-owned Subsidiary that is a Guarantor
of the Obligations hereunder;

(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

(e)     Guarantees permitted by Section 7.03.

(f)     Investments in the form of acquisitions, not to exceed an investment in
any single acquisition of $10,000,000, or $25,000,000 in the aggregate of
investments in all such acquisitions, by Borrower or its Subsidiaries by means
of a merger, stock acquisition or acquisition of assets of another entity, so
long as the Borrower is not in default of any of the financial covenants set
forth in Section 6.12 above as of the most recent testing period of such
covenants and would not be in default of such financial covenants, giving pro
forma effect to the acquisition, based upon consolidation with the Borrower for
such testing period of the most recent twelve months of financial activity of
the entity being acquired (available for pro forma consolidation), adjusted by
Borrower for reasonably anticipated cost reductions (the “Target’s Adjusted
Annual EBITDA) and any net addition to or reduction of interest expense
considering the capital structure of the entity being acquired before and after
acquisition. If Borrower or any of its Subsidiaries engages in an acquisition
transaction permitted hereby, or, if necessary, by consent of the Agent, then,
for purposes of testing financial covenants set forth in Section 6.12 above in
the next three fiscal quarters, respectively, following such acquisition,
Borrower’s EBITDA shall be adjusted by adding or subtracting, as the case may
be, three quarters, one half, and one quarter, respectively, of the Target’s
Adjusted Annual EBITDA. The entire amount of any unfunded investments in such
acquisitions shall be treated as capital expenditures for the purpose of
calculation of the Cash Flow Coverage Ratio and other financial covenants under
Section 6.12 of this Agreement.

        7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)     Indebtedness under the Loan Documents;

(b)     Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c)     Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;

(d)     obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$3,000,000, and provided that Agent is advised of any such financing needs of
the Borrower and given an opportunity to submit a proposal with respect to such
financing needs; and

(f)     Unsecured Indebtedness of up to the lesser of (i) $2,000,000 from the
date of this Agreement until two (2) years hereafter, and $5,000,000 thereafter
until the Maturity Date, or (ii) such amount which, given the effect of such
indebtedness on Borrower’s financial statements, would result in Borrower
breaching the financial covenants set forth in Section 6.12.

        7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)     any Subsidiary may merge with (i) Borrower, provided that Borrower shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any majority or wholly-owned Subsidiary is
merging with another Subsidiary, the majority or wholly-owned Subsidiary shall
be the continuing or surviving Person, and, provided further that if a Guarantor
is merging with another Subsidiary, the Guarantor shall be the surviving Person
and such Person shall be a Guarantor of the Obligations under this Agreement;
and

(b)     any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a majority or
wholly-owned Subsidiary, then the transferee must either be Borrower or a
majority or wholly-owned Subsidiary and, provided further that if the transferor
of such assets is a Guarantor, the transferee thereof must either be Borrower or
a Guarantor.

        7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)     Dispositions of inventory in the ordinary course of business;

(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)     Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor; and

(e)     Dispositions permitted by Section 7.04.

provided, however, that any Disposition pursuant to clauses (a) through (e)
shall be for fair market value.

        7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a)     each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries provided such Subsidiary is a Guarantor of the
Obligations under this Agreement (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);

(b)     Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person, or cash dividends in such amounts not to exceed in the
aggregate two and one-half cents ($0.025) per outstanding share of the Borrower
payable quarterly; and

(c)     Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares (i) with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests or (ii) so long as the Borrower is in compliance with the
covenants set forth in Article VI hereof and this Article VII, both before and
after giving effect to such purchase, redemption or acquisition.

        7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

        7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.

        7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

        7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a)     Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)     Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or 6.12 or Article VII; or

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or Event of Default occurs under any other
Loan Document; or

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or materially misleading when made or deemed made; or

(e)     Cross-Default. (i) Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee having an aggregate principal amount greater than the Threshold Amount
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f)     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)     Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h)     Judgments. There is entered against Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or (k) Change of
Control. There occurs any Change of Control with respect to Borrower and/or any
Guarantor; or

(l)     Material Adverse Effect. There occurs any event or circumstance that has
a Material Adverse Effect.

        8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

(c)     require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

        8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX. ADMINISTRATIVE AGENT

        9.01 Appointment and Authorization of Administrative Agent. (a) Each
Lender hereby irrevocably appoints, designates and authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the Issuer Documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (i) provided to
Agent in this Article IX with respect to any acts taken or omissions suffered by
the L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in this Article IX and in
the definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.

        9.02 Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

        9.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final non-appealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or Participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

        9.04 Reliance by Administrative Agent. (a) Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by Agent.
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

(b)     For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

        9.05 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of the Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.” Agent will notify the Lenders
of its receipt of any such notice. Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until Agent has received any
such direction, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

        9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrower and the other Loan
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and the
other Loan Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by Agent herein, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

        9.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for its ratable share of any costs
or out-of-pocket expenses (including Attorney Costs) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of Agent.

        9.08 Administrative Agent in its Individual Capacity. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to them. With respect to its Loans, Bank of America shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

        9.09 Successor Administrative Agent. Agent may resign as Administrative
Agent upon 30 days’ notice to the Lenders; provided that any such resignation by
Bank of America shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by Borrower at all
times other than during the existence of an Event of Default (which consent of
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor administrative agent from among the Lenders. Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent, L/C Issuer and Swing Line
Lender and the respective terms “Administrative Agent”, “Agent”, “L/C Issuer”
and “Swing Line Lender” shall mean such successor administrative agent, Letter
of Credit issuer and swing line lender, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated and
the retiring L/C Issuer’s and Swing Line Lender’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer or Swing Line Lender or any other Lender, other than
the obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

        9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent under Sections 2.03(i) and (j),
2.09 and 10.04) allowed in such judicial proceeding; and


(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Sections 2.09 and 10.04. Nothing contained herein shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.

        9.11 Guaranty Matters. Each Lender hereby irrevocably authorizes Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by Agent at any time,
each Lender will confirm in writing Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11.


ARTICLE X. MISCELLANEOUS

        10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of Agent, only
a waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a) (iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of Borrower to pay interest or L/C Fees at the Default Rate
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e)     change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(g)     release any Guarantor from the Guaranty except in accordance with the
terms of any Loan Document without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any L/C
Application relating to any Letter of Credit issued or to be issued by it; (ii)
no amendment, waiver or consent shall, unless in writing and signed by Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of Swing Line Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by Agent in addition to the Lenders
required above, affect the rights or duties of Agent under this Agreement or any
other Loan Document; and (iv) the Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

        10.02 Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, certified or registered
mail, faxed or delivered to the applicable address, facsimile number or (subject
to subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i)         if to Borrower, Agent, the L/C Issuer or Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and


(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
Borrower, Agent, the L/C Issuer and Swing Line Lender.


  Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)     Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, Agent and the Lenders. Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(d)     Reliance by Agent and Lenders. Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

        10.03 No Waiver; Cumulative Remedies. No failure by any Lender or Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

        10.04 Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay or
reimburse Agent for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by Agent and the cost of
independent public accountants and other outside experts retained by Agent or
any Lender. All amounts due under this Section 10.04 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations.

        10.05 Indemnification by Borrower. Whether or not the transactions
contemplated hereby are consummated, Borrower shall indemnify and hold harmless
each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by Borrower, any Subsidiary or any other
Loan Party, or any Environmental Liability related in any way to Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of Agent, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

        10.06 Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Agent or any Lender, or Agent or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to Agent upon demand
its applicable share of any amount so recovered from or repaid by Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

        10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)     Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender , the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans; (iii) any assignment of a Commitment must be approved by
Agent, the L/C Issuer and Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500. Subject to acceptance
and recording thereof by Agent pursuant to subsection (c) of this Section, from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request,
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c)     Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at Agent’s Office a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or other substantive change to the Loan Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from Agent a copy of the Register.

(d)     Any Lender may at any time, without the consent of, or notice to,
Borrower or Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e)     A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.

(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)     “Eligible Assignee” as used herein, means (a) a Lender; (b) an Affiliate
of a Lender; and (c) any other Person (other than a natural person) approved by
(i) Agent, the L/C Issuer and Swing Line Lender, and (ii) unless an Event of
Default has occurred and is continuing, Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include Borrower or any of Borrower’s Affiliates
or Subsidiaries.

(h)     If the consent of Borrower to an assignment to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 10.07(b)), Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has been delivered to
Borrower by the assigning Lender (through Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.

(i)     Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

        10.08 Confidentiality. Each of Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives(it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Agent or any Lender on a
nonconfidential basis from a source other than Borrower or any Subsidiary. For
purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to Agent or any Lender on a nonconfidential basis prior to disclosure
by Borrower or any Subsidiary, provided that, in the case of information
received from a Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

        10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to Borrower or any other Loan Party, any such notice being waived
by Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not Agent or such Lender shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify Borrower and Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

        10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

        10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of Agent or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

        10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

        10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        10.15 Governing Law; Submission to Jurisdiction. (a) THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF MASSACHUSETTS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT AGENT AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS SITTING IN HAMPDEN COUNTY OR OF THE UNITED STATES FOR THE DISTRICT
OF MASSACHUSETTS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER,
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWER, AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. BORROWER, AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

        10.16 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        10.17 USA PATRIOT Act Notice. Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or Agent,
as applicable, to identify Borrower in accordance with the Act.

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


                                                     MESTEK, INC.

                                                     By:

                                                     Name:

                                                     Title:



                                                     BANK OF AMERICA, N.A., as Administrative Agent

                                                     By:

                                                     Name:

                                                     Title:



                                                     BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing
                                                     Line Lender

                                                     By:

                                                     Name:

                                                     Title:



                                                     KEYBANK NATIONAL ASSOCIATION, as Documentation Agent

                                                     By:

                                                     Name:

                                                     Title:



                                                     KEYBANK NATIONAL ASSOCIATION, as a Lender

                                                     By:

                                                     Name:

                                                     Title:



                                                     SOVEREIGN BANK, as Syndication Agent

                                                     By:

                                                     Name:

                                                     Title:



                                                     SOVEREIGN BANK, as a Lender

                                                     By:

                                                     Name:

                                                     Title:



--------------------------------------------------------------------------------


                                                                                                      SCHEDULE 2.01

                                                    COMMITMENTS
                                                AND PRO RATA SHARES

                       Lender                                      Commitment                    Pro Rata Share
------------------------------------------------------ ------------------------------------ --------------------------

Bank of America, N.A.                                              $30,000,000                     42.8571428%

KeyBank National Association                                       $20,000,000                     28.5714285%

Sovereign Bank                                                     $20,000,000                     28.5714285%

Total                                                              $70,000,000                    100.0000000%



--------------------------------------------------------------------------------


                                                                                                      SCHEDULE 2.03

                                           Existing Letter[s] of Credit

                                                          MESTEK

   L/C #         OUTSTANDING                            BENEFICIARY                         EXPIRY DATE
                   AMOUNTS
   102894       $1,000,000.00                             Baybank                            6/30/2005
   103169        $101,818.00                   Aetna Life Insurance Company                  1/26/2005
  50065542       $135,000.00                Insurance Company of North America               10/1/2005
  50065687      $5,590,000.00               Insurance Company of North America               10/1/2005
  50125598        $25,287.92                         Crossroads Trust                        9/30/2007
  1332046         $11,968.20                    Babcock Borsig Power, Inc.                   3/30/2005
  1363657         $8,253.60                         Dura Felguera, S.A.                      8/29/2005
  1363658        $133,317.90                         Babcock & Wilcox                        6/16/2008
  1363651        $154,500.00                         Village Of Lisle                        3/17/2005
  64024302       $270,778.00                    Black & Veatch Construction                  12/31/2008
  64024301       $200,000.00                   Tolerie Industrielle (Sotis)                  3/14/2005
  1363603         $27,720.23                       Shanghai Machine Tool                     11/30/2004
  64024202        $91,668.00                       Shanghai Machine Tool                      1/3/2005
  64129566        $27,587.00                       Shanghai Machine Tool                     5/28/2005

   TOTAL:       $7,777,898.85



--------------------------------------------------------------------------------

SCHEDULE 5.06


LITIGATION

  1. Porterville United School District v. BFGC Architects Planners, Inc., et
al., including “Alton” (Construction Case – Product Liability) – In this $7
million construction case, the bulk of which is alleged to be owed by the
architects for the Porterville, CA high School, there is included an allegation
that Alton evaporative coolers, “also know as swamp coolers” “suck moisture and
rain from the atmosphere” and blow it into the high school gym, causing damage.
Apparently the Alton coolers were also too small for the building, although this
point would go against the architect. The case was just filed in California
Superior Court.


  2. Cuoto v. Mestek, Inc. (Willful Negligence — Personal Injury) — Plaintiff is
a Windsor, Connecticut employee who sued claiming intentional tort by the
Company in an attempt to evade the exclusivity provision of the Workers’
Compensation Act. No facts in support of his claim have yet come out in
discovery, which is almost concluded, after which we expect to move for a
summary judgment in the Company’s favor. There is no insurance coverage for this
claim, and if the Company were found liable, a judgment might be in an amount in
excess of $100,000.


  3. Dryair 2000 v. Mestek Canada, Inc. (Contract — Breach and Consequential
Damages) — An RBI OEM customer claimed close to $1 million Canadian Dollars in
damages due to the alleged failure of RBI boilers purchased by plaintiff to work
in plaintiff’s grain drying and construction site heating systems. Plaintiff
claims that a former RBI representative falsely claimed that standard RBI
boilers would operate properly in plaintiff’s product but they did not,
resulting in claims for repair and replacement damages, plus lost profits. The
Company will defend this matter vigorously. Canadian counsel values the claim
between $100,000 — $200,000 Canadian Dollars. Plaintiff has recently sent an
expert report by PriceWaterhouseCoopers quantifying plaintiff’s loss at Canadian
Dollars $605,000. Depositions will be taken in November.


  4. Kraft v. Engel Industries, Inc. (Product Liability — Personal Injury) —
Plaintiff sheet metal worker’s right hand was pulled into an Engel coiline
system causing permanent injury. Turich Insurance is managing the defense.
Plaintiff has not prosecuted his case since 2002. Engel has a $25,000 deductible
to be charged upon closure of the file.


  5. Pace Mechanical Systems, Inc. v. Mestek, Inc. (Contract — Breach) — This
case, which almost settled once, arose from the sale of radiant cooling panels
provided by the Company’s Sterling Radiant Division to Pace Mechanical Systems
for installation at the University of Michigan — Ann Arbor campus. Pace claimed
damages of over $200,000 in their complaint in which they alleged that Mestek
reneged on its bid to install the panels. The parties had reached an agreement
to settle the matter for $60,000, consisting of $15,000 in retention monies and
$45,000 in credits towards purchase of $450,000 in product. Although the parties
signed an agreement to settle the matter and a stipulation of dismissal was
filed with the court, the buyer reneged on the deal and succeeded in having the
court overturn the settlement. Motion practice continues; no settlement is
pending at this time.


  6. Schaffer v. Mestek, Inc. & Omega Flex, Inc. (Product Liability — Personal
Injury) — Plaintiff claims TracPipe metal hose uncoiled violently, due to
improper packaging, and lacerated his shoulder, requiring surgery. Plaintiff’s
medicals are approximately $7,000; his workers’ comp. claim is pending. He has
not worked in over two years since the October 9, 2001 accident. Arbitration is
scheduled for November 12, 2004. This matter is likely to settle for less than
plaintiff’s $30,000 demand.


  7. Secaucus Board of Education v. Mestex, Ltd., et al. (Contract — Breach of
Warranty) — The original plaintiff in this dismissed case has continued to
complain about the operation of its Nesbitt rooftop unit heaters and had
threatened to refile a lawsuit. An independent testing and inspection of the
units by an independent testing contractor, with experts and representatives of
both Secaucus and Mestek present for the testing and inspection, was recently
concluded. The testing report is inconclusive. The Company requested
documentation from Secaucus about the original design and specifications in
August. Since then we have heard nothing from the school.


  8. Serra v. Westcast, Inc. (Product Liability — Personal Injury) – Plaintiff
stepped in front of an improperly piped relief valve that expressed steaming
water onto his groin, causing severe and permanent injury. He sued Westcast, the
plumber and the manufacturer of the expansion tank that was not functioning
properly. There had been a crack in one of the cast iron sections that was
repaired by the same plumber. Plaintiff’s theory is that but for the crack, the
repair of which he was inspecting, he would not have been standing near the
improperly plumbed relief valve. Plaintiff made an offer of judgment in the
amount of $90,000, but Westcast’s exposure should be less or nil, due to lack of
causation by the Smith boiler. Discovery is not complete. This matter is being
defended vigorously and is covered by the Company’s $250,000 deductible.


  9. State Farm (Narang) v. Mestek, Inc. (Product Liability — Property Damage) —
Plaintiff, as subrogee to the owners of a luxury home, instituted suit to
recover for property damages sustained as a result of a November 2001 fire
allegedly caused by a defectively designed or manufactured “Sterling” gas
heater. The plaintiff agreed to dismiss Mestek, Inc. from this case, but the
service contractor who replaced the manual switch on the furnace with an
automatic switch has threatened to bring Mestek back into the suit as a
third-party defendant on a failure to warn theory. If it does so, the Company
will defend the matter vigorously.


  10. Hamilton v. Omega Flex, Inc. (Product Liability — Property Damage) — This
claim for property damage by the owners of the cabin in which the Szirovecz
plaintiffs were injured should eventually be dismissed based upon the stipulated
order of summary judgment in favor of the Company obtained in settlement of the
Szirovecz case.


  11. Wilson, et al v. Airtherm Products, Inc. (Employment — WARN Act) — The
range of damages which may be awarded in this case are from a high of
approximately $450,000 to a low of approximately $90,000 (if the Company were
successful in its efforts). The Court requested post-trial briefs which were
filed in May 2003. The court’s decision is pending and was expected to be issued
in the third quarter of 2004, but was not.


  12. Pennsylvania Department of Environmental Protection (PADEP) v. Process
Recovery Corporation and its customers, including Eafco, Inc. and Boyertown
Foundry Company. (Environmental Landfill Violation-Landfill Maintenance and
Closure Costs) — The Process Recovery Corporation (PRC) of which the Company’s
foundry subsidiary and its predecessor corporation Eafco, Inc. were shareholders
and customers for disposal of used foundry sand, was notified in 2002 that it
had exceeded certain fill parameters of its permit. Since then PRC has ceased
operations and expended almost all of its liquid assets. The PADEP contacted the
customer generators of PRC and demanded that they maintain the leachate
collection system at the landfill and execute a permitted closure of the
landfill. While the Company does not believe that any of the PRC customer
generators, or shareholders, are responsible for closure of the landfill, the
Company has nevertheless joined a group of the majority of PRC customers who
have agreed voluntarily to fund operation of the PRC leachate collection system
on an interim basis. This group is also investigating the costs of a modified
closure of the landfill, which could be one-half the original estimated closure
costs. The Company will contest any liability to pay for closure of the PRC
landfill. But even if the Company should contribute to a closure voluntarily or
through some equitable court order, the cost to the Company for its share of the
closure plan, based on calculated tons deposited in the landfill and the current
estimate of the closure plan, would not be much more than $100,000.00.


  13. California Mesta Machine Case: Sinz v. Allied Packing & Supply, Inc., et
al. The Company was sued in state court in California as a successor to Mesta
Machine Co. for the wrongful death by mesothelioma of a steelworker who worked
in a U.S. Steel Corp. facility in California from 1949-1985. The Company will
defend the case vigorously.



ASBESTOS CASES: (PRODUCT LIABILITY — PERSONAL INJURY)

  14. Vulcan Radiator Asbestos Case: — Boon v. GAF Corporation, et al. —
Plaintiff filed an action in 2000 in Texas alleging personal injury as a result
of alleged exposure to asbestos-containing products allegedly manufactured,
marketed or sold by the Company under the Vulcan trade name. Proper service has
not been made; therefore, no action has been taken on this matter. A prediction
as to the outcome of this case is not possible at this time. As of February 11,
2004, no trial date had been set and the case was stayed by the Court, due to
one or more of the defendants’ having filed for bankruptcy. In any event, the
Company intends to defend this matter vigorously.


  15. LJ Wing Asbestos Case: — Gookstetter v. Mestek, Inc. — Plaintiff filed an
action in California alleging personal injury as a result of alleged exposure to
asbestos-containing products allegedly manufactured, marketed or sold by the
Company under the LJ Wing trade name. Plaintiff was deposed and admitted the LJ
Wing unit did not contain asbestos. Subsequently, the plaintiff died and his
estate eventually did file a survival action. There will be further discovery.


  16. Miles v. A, C and S., Inc., et al.; Payne v. A, C and S., Inc., et al.;
Bornn v. A, C and S, Inc., et al.; Kunnemeyer v. A.C.&S., Inc., et al.; —
Plaintiffs in each case have commenced actions in New York alleging personal
injury as a result of alleged exposure to asbestos-containing products allegedly
manufactured, marketed or sold by the Company under the Smith boilers trade
name. Plaintiff alleges that the Company is responsible as a successor to The
H.B. Smith Company, Inc., which the Company denies. The Company will seek
summary judgment on the successor liability issue and is optimistic that it will
prevail.


  17. Shay v. A, C and S, Inc., et al.; Diehl v. A, C and S, Inc., et al.;
Beatty v. Allied Corp., et al.; Palmer v. Allied Corp., et al.; Heinrich v.
Allied Corp., et al.; McGoldrick v. Allied Corp., et al.; — Plaintiffs in each
case have commenced actions in Pennsylvania alleging personal injury as a result
of alleged exposure to asbestos-containing products allegedly manufactured,
marketed or sold by the Company. Plaintiff alleges that the Company is
responsible as a successor to The H.B. Smith Company, Inc., which the Company
denies. The Company will seek summary judgment on the successor liability issue
and is optimistic that it will prevail.


  18. Smith v. A, C and S, Inc., et al.; Thompson v. A.C. & R. Insulation Co.,
et al.; Phillips v. A.C. and S., Inc., et al. — Plaintiffs in each case have
commenced actions in Maryland alleging personal injury as a result of alleged
exposure to asbestos-containing products allegedly manufactured, marketed or
sold by the Company. Plaintiff alleges that the Company is responsible as a
successor to The H.B. Smith Company, Inc., which the Company denies. The Company
will seek summary judgment on the successor liability issue and is optimistic
that it will prevail.


  19. Hydrotherm Case: Donlon v. ABB Lummus Crest, Inc.; — Plaintiff filed an
action in New York alleging personal injury as a result of alleged exposure to
asbestos-containing products allegedly manufactured, marketed or sold by the
Company. There was a 1997 agreement of counsel to dismiss this case but it was
overlooked in 2001 when other New Jersey cases by the same law firm were
dismissed. The Company intends to pursue dismissal or alternatively vigorously
defend this action and is optimistic that it will prevail.


  20. Illinois Cases: Also, over 180 Plaintiffs have filed complaints in Madison
County, Illinois alleging personal injury as a result of alleged exposure to
asbestos-containing products allegedly manufactured, marketed or sold by the
Company. All cases have been filed by the Simmons Law Firm and also name The
H.B. Smith Company, Inc. Many of the complainants, however, would have had no
apparent contact with H.B. Smith boilers, nor any other Company manufactured
and/or distributed product. The Company intends to defend these matters
vigorously.


--------------------------------------------------------------------------------

SCHEDULE 5.09


ENVIRONMENTAL MATTERS

        As disclosed in extensive discussions with representatives of Bank of
America, the Lockformer Company (“Lockformer”), a division of the Company’s
second tier subsidiary, Met-Coil Systems Corporation (“Met-Coil”), and Mestek
directly (under various legal theories) are defendants in various actions
relating to the alleged release and presence of trichloroethylene (“TCE”)
contamination on and in the vicinity of Lockformer’s manufacturing facility in
Lisle, IL. On August 26, 2003, Met-Coil filed a voluntary petition for relief
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) (Case No. 03-12676-MFW). Met-Coil remains in possession of
its assets and properties and continues to operate its businesses and manage its
properties as a “debtor-in-possession” pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code. A Fourth Amended Reorganization Plan has been approved by
the Bankruptcy Court, findings, releases and a channeling injunction have been
made and issued by the United States District Court for the District of Delaware
and funding of the Plan will occur upon passage of the appeals period with
respect to the District Court order, all as discussed in detailed correspondence
from Nancy Peterman of Greenberg and Traurig to Mark Cress, counsel for the
Lenders.

        In addition to the Lisle, IL site, the Company has been named or
contacted by state authorities and/or the EPA regarding the Company’s asserted
liability or has otherwise determined it may be required to expend funds for the
remediation of certain other sites described below.

        In High Point, NC, the Company has been named as a “Potentially
Responsible Party” (PRP) with regard to the clean up of groundwater
contamination allegedly due to dumping at a landfill. The Company believes that
its activity at the site represented less than one percent of all activity at
the site. State authorities have received for review a report on the Remedial
Investigation of the site, including a supplemental Remedial Investigation
submitted in 2003, a base-line Risk Assessment and a Feasibility Study of the
alternative remedial options for treating groundwater contamination at or near
the site. The North Carolina Department of Environment and Natural Resources
(DENR) has not issued its remaining formal comments on these documents, nor has
a final remedial alternative yet been selected or approved. The Company
continues to participate in a joint defense group to help define and limit its
liabilities and may be required to contribute to the remediation of such alleged
groundwater contamination. The PRPs anticipate proposing a remedy based upon the
use of phytoremediation and engineered wetlands.

        The Company (along with many other corporations) is involved in a PRP
action for the remediation of a site in Southington, CT, as a result of the
EPA’s preliminary assignment of derivative responsibility for the presence of
hazardous materials attributable to two other corporations from whom the Company
purchased assets after the hazardous materials had been disposed of at the
Southington site. The Company participated as part of a joint defense group in a
“de minimis settlement” with the EPA concerning soil remediation at the
Southington, CT site, while the issue of further groundwater investigation at
the site was postponed by the EPA in 1998, pending the soil remediation.
Currently, Monitored Natural Attenuation (MNA) and a landfill cap are being
evaluated as remedial alternatives for groundwater contamination at the site.
The landfill cap has been installed, but its effectiveness has not yet been
determined. Likewise, more study must be performed by the environmental
consultant hired by the joint defense group to support the evaluation of the
potential for MNA to control future dissolved volatile organic compound
migration at this site.

        The Process Recovery Corporation (PRC) of which the Company’s foundry
subsidiary and its predecessor corporation Eafco, Inc. were shareholders and
customers for disposal of used foundry sand, was notified in 2002 that it had
exceeded certain fill parameters of its permit. Since then PRC has ceased
operations and expended almost all of its liquid assets. The Pennsylvania
Department of Environmental Protection (PADEP) contacted the customer generators
of PRC and demanded that they maintain the leachate collection system at the
landfill and execute a permitted closure of the landfill. While the Company does
not believe that any of the PRC customer generators or shareholders are
responsible for closure of the landfill, the Company has nevertheless joined a
group of the majority of PRC customers who have agreed voluntarily to fund
operation of the PRC leachate collection system on an interim basis. This group
is also investigating alternative solutions to the PADEP’s concerns, such as
sale or lease to a third party. The Company intends to contest any liability
that may be asserted against it to pay for closure of the PRC landfill. But even
if the Company should contribute to a closure voluntarily or through some
equitable court order, management believes that the cost to the Company for its
share of the closure plan, based on calculated tons deposited in the landfill
and the current estimate of the closure plan, should be in the range of $100,000
to $240,000.

        A Company subsidiary (the “Subsidiary”) that has contracted to sell a
surplus facility in Scranton, PA has been notified by the purchaser that a Phase
II environmental site assessment reports the presence of PCE in certain soil
borings taken on the site of the facility in March 2004. In response to this
information, the Subsidiary has filed a Notice of Intent to Remediate the
Scranton property with PADEP, and has contracted with an environmental
contractor to design and implement field work to delineate the scope of the
contamination at the Scranton facility, and ultimately to design and implement a
remediation plan for the site. The fieldwork has fully defined the extent of the
contamination of subsurface soils at the Scranton site, which indicate that the
subsurface soil contamination is contained within the site. The investigation
into groundwater contamination is continuing as of the date of this Quarterly
Report on Form 10-Q, and preliminary reports indicate there is some
contamination of groundwater at certain levels at the site; however, the
hydrogeology of the site is complex, and the Subsidiary expects that further
testing will be required by PADEP to characterize the scope of the groundwater
contamination. In addition, the Subsidiary has engaged its environmental
contractor to evaluate soil vapor exposure pursuant to applicable environmental
regulations, and it is expected that soil vapor field-testing will be required.
The initial scope of work for the delineation fieldwork is expected not to
exceed $75,000, although this amount could increase based on input for
additional testing by the relevant regulatory agencies. The cost of the
remediation measures required to remove or reduce the levels of contamination at
the Scranton site within levels required by applicable law is not quantifiable
at this time because the full characterization of the environmental
contamination at the site is still being performed; however the Subsidiary has
pollution legal liability insurance with policy limits of $10,000,000 covering
this site, with a $50,000 deductible. The insurer has accepted coverage of the
claim made by the Subsidiary with respect to the Scranton site. The amount of
the policy deductible is separately payable by the former owner of the site
under the agreement by which the Subsidiary acquired the Scranton facility.

--------------------------------------------------------------------------------


                                                                                                      SCHEDULE 5.10

                                                     INSURANCE




--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
        Policy Term                      Type                             Policy                               Company                           Limit of Liability
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005            General Liability                   XSLG20557576                  ACE American Insurance Co.       CSL $3,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005              Business Auto                     CALH07960165                  ACE American Insurance Co.       CSL $1,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005          Workers Compensation                  WLRC43986442                  ACE American Insurance Co.       Coverage A - Statutory
                                                                                                                                      Coverage B  - $1,000,000
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005            Excess Liability                    CUW 7815010                    Westchester Surplus Lines       $25,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005               Umbrella(C)                          TBD                        Arch Specialty Insurance        $15,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005             Foreign Package                     PHF051693                    ACE American Insurance Co.       $1,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
05/01/2004 - 05/01/2005           Commercial Property              KTJ-CMB-5450845-8-04              Travelers Property Casualty      Blanket $395 million Building Personal
                                                                                                                                      Property and Business Interruption
                                                                                                                                      Worldwide
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
05/01/2004 - 05/01/2005              Ocean Marine                    QTJ-MOC221D518A                     Travelers Insurance          $1,500,000 per shipment
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005         Directors and Officers                  1630442/2                  Carolina Casualty Insurance Co     $1,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/01/2004 - 10/01/2005        Lawyers Professional Liab                   TBD                     Executive Risk Indemnity, Inc.     $1,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
03/03/2004 - 03/03/2005        Employment Practices Liab                 6409316                   American Int'nl Specialty Line     $2,000,000 per occurrence/aggregate
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
10/29/2003 - 10/29/2004       Fiduciary Liability & Crime               8137-71-04                    Federal Insurance Company       $1,000,000 per occurrence
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
08/29/2003 - 08/29/2013        Pollution Legal Liability               PLS 1166163                 American Int'l Specialty Lines     $10,000,000 per incident/aggregate
                                                                                                                                      8122 Reilly Ave. St Lois MO
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
03/26/1999 - 03/26/2009        Pollution Legal Liability               PLS 2678271                 American Int'l Specialty Lines     $10,000,000 per incident /aggregate
                                                                                                                                      888 North Keysar Rd, Scranton, PA
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 5.12


ERISA COMPLIANCE

  1. Scranton, PA The Borrower is a contributor to a multi-employer pension plan
sponsored by the Sheet Metal Workers’ National Pension Fund. A partial
withdrawal liability of the Borrower arose as a result of the closure of the
Anemostat plant in Scranton, Pennsylvania. The Borrower engaged an actuary who
estimated the partial withdrawal liability to be approximately $2.4 million, and
this amount has been reserved by the Borrower on its financial statements. A
claim for the partial withdrawal liability has not yet been made by the Sheet
Metal Workers’ National Pension Fund.


  2. Waldron, MI There are less than 50 union employees at this facility who are
participants in the Sheet Metal Workers’ National Pension Fund, and the
Borrower’s management is currently in discussion regarding the continued
operation of this business site, and the closure of this facility could
potentially create a partial withdrawal liability; however, there is at present
no available data to estimate the amount of any potential partial withdrawal
liability.


  3. Met-Coil The Company’s second-tier subsidiary, Met-Coil, maintained, prior
to its acquisition by the Company’s subsidiary, Formtek Inc. on June 3, 2000,
several defined benefit pension plans (the Met-Coil Plans) covering certain of
its employees. The Met-Coil Plans were “frozen” and merged prior to the
acquisition, “locking in” retirement benefits earned to that date and precluding
any further benefits for future service. For the quarters ended June 30, 2004
and 2003, the Company recorded pension expense of $15,662 and $0, respectively,
for the Met-Coil Plans. Recent market performance has resulted in underfunding
of these Plans. Underfunding or overfunding varies from quarter to quarter,
depending on market performance and present value assumptions then currently
utilized.


  4. Airtherm In connection with the acquisition of the assets of Airtherm
Manufacturing Company and Airtherm Products, Inc. in 2000, the Company assumed
certain obligations related to the defined benefit plan maintained by Airtherm,
the Airtherm LLC Retirement Income Plan, prior to the acquisition date. Pension
expense (benefit) under the Airtherm LLC Retirement Income Plan was ($488) for
the quarter ended June 30, 2004, $0 for the year ended December 31, 2003 and
$164,000 for the year ended December 31, 2002. Recent market performance has
resulted in underfunding of this Plan. Underfunding or overfunding varies from
quarter to quarter, depending on market performance and present value
assumptions then currently utilized.


--------------------------------------------------------------------------------

SCHEDULE 5.13


SUBSIDIARIES


AND OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries.

Boyertown Foundry CompanyHill
Engineering, Inc.Advanced
Thermal Hydronics, Inc.Deltex
Partners, Inc.Formtek,
Inc.

Met-Coil Systems, LLC Gentex Partners, Inc. Mestek Canada, Inc. Omega Flex, Inc.
Pacific/Air Balance, Inc. Westcast, Inc.

Engle Industries, Inc. Exton Ranch, Inc. Formtek Cleveland, Inc. Iowa
Rebuilders, Inc. Keyser Properties, Inc. Mestex, Ltd.

Yoder Manufacturing, Inc.

Part (b). Other Equity Investments.

Lexington Business TrustYorktown
Properties, Ltd.1470604
Ontario, Inc.Axon
Electric, LLC

Formtek Machinery (Beijing) Co., Ltd.Omega
Flex LimitedCareCentric,
Inc.

--------------------------------------------------------------------------------

SCHEDULE 7.01


EXISTING LIENS

  1. Open-End Mortgage, Security Agreement collateral Assignment of Rents and
Leases and Fixture Filings, dated April 16, 2004 by and between Exton Ranch,
Inc. and Sovereign Bank.


  2. Loan and Security Agreement, dated April 19, 2002, by and between Berks
County Industrial Development Authority, Fleet Capital Corporation and Boyertown
Foundry Company.


  3. Liens represented by the following financing statements:



        ---------------------- --------------------- ------------------ ------------------------------------
        Secured Party          Debtor                Filing No.         Collateral
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Mellon Leasing         Mestek, Inc.          31530034           4 leased forklifts
                                                     PA Dept. State
                                                     4/20/00
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Mellon Leasing         Mestek, Inc.          33720701           1 leased forklift
                                                     PA Dept. State
                                                     3/16/01
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        U.S. Bank National     Mestek, Inc.          20040264256        Continuation of a Connecticut
        Association                                  PA Dept. State     filing- Project Equipment and
                                                     3/12/04            Service Equipment as defined on
                                                                        Schedules A and B (not filed in
                                                                        PA).
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Lexington Business     Advanced Thermal      30531619           Accounts, chattel paper, contract
        Trust                  Hydronics, Inc.       DE Sec. State      rights, general intangibles,
                                                     3/5/03             inventory, etc.
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Mazak Corp.            Advanced Thermal      181039685          One Mazak Horizontal Machining
                               Hydronics, Inc.       MD Dept. A & T     Center, with control
                                                     3/16/00
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Fleet Capital Corp.    Boyertown Foundry     36150287           Rights in a loan account with
                               Company               PA Dept. State     Chittenden Bank and certain
                                                     4/19/02            machinery and equipment purchased
                                                                        with a related note.
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Lexington Business     Deltex Partners,      9605460            Partnership interest of the
        Trust (by assignment   Inc.                  DE Sec. State      Debtor, related distribution
        dated 1/22/97)                               2/26/96            rights and proceeds.
                                                     (cont. 1/5/01)
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Pacifica Capital       Engel Industries,     4163865            Canon Fax Machine and Digital
                               Inc.                  MO Sec. State      Copier
                                                     5/11/01
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Sovereign Bank         Exton Ranch, Inc.     41589938           All assets
                                                     DE Sec. State
                                                     5/20/04
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Lexington Business     Formtek, Inc.         11084735           Continuation of an Illinois filing
        Trust                                        DE Sec. State      (no collateral description filed
                                                     9/4/01             in DE).
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Lexington Business     Formtek Cleveland,    OH00060832106      Accounts, general intangibles,
        Trust                  Inc.                  OH Sec. State      equipment, instruments, etc.
                                                     3/10/03
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Secured Party          Debtor                Filing No.         Collateral
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Trumpf, Inc.           Formtek Cleveland,    OH00070704864      One Trumpf TLF 3200 laser system
                               Inc.                  OH Sec. State      with equipment.
                                                     11/14/03
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Trumpf, Inc.           Formtek Cleveland,    OH00073695008      One Trumpf TLF 1500 laser system
                               Inc.                  OH Sec. State      with equipment.
                                                     2/9/04
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Lexington Business     Gentex Partners,      9600029645         Partnership interest of the
        Trust (by assignment   Inc.                  TX Sec. State      Debtor, related distribution
        dated 1/15/97)                               2/20/96            rights and proceeds.
                                                     (Cont. 1/5/01)
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Lexington Business     Hill Engineering,     4014897            Accounts, chattel paper, letter of
        Trust                  Inc.                  IL Sec. State      credit rights, health care
                                                     4/2/99             insurance proceeds, inventory,
                                                     (Cont. 2/13/04)    equipment, instruments and general
                                                                        intangibles.
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        MC Machinery Systems   Hill Engineering,     4403908            One Mitsubishi brand EDM system
                               Inc.                  IL Sec. State      model, One dual deionizer, and 1
                                                     6/22/01            ID clamping kit (leased).
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Mestek, Inc.           Met-Coil Systems,     30046469           Accounts, chattel paper, letter of
                               LLC                   DE Sec. State      credit rights, health care
                                                     1/7/03             insurance proceeds, inventory,
                                                                        equipment, instruments and general
                                                                        intangibles.
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        MTC Leasing Inc.       Mestek Canada, Inc.   File #806369117    Equipment, Accounts, Other
                                                     Registration
                                                     #20040611 1445
                                                     8077 9897
                                                     Ontario Ministry
                                                     of Consumer and
                                                     Business Services
                                                     6/11/04
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        XEROX Canada Ltd.      Mestek Canada, Inc.   File #895131792    Equipment, Other
                                                     Registration #
                                                     20030605 1915
                                                     1715 1909
                                                     Ontario Ministry
                                                     of Consumer and
                                                     Business Services
                                                     6/5/03
        ---------------------- --------------------- ------------------ ------------------------------------
        ---------------------- --------------------- ------------------ ------------------------------------
        Ford Credit Canada     Mestek Canada, Inc.   File #889302798    Equipment, Other
        Leasing Company                              Registration #
                                                     20021119 1439      2003 Ford F150 Truck
                                                     1530 3449          VIN # 2FTRX17W53CA27985
                                                     Ontario Ministry
                                                     of Consumer and
                                                     Business Services
                                                     11/19/02
        ---------------------- --------------------- ------------------ ------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 7.03


EXISTING INDEBTEDNESS

  1. Commercial Promissory Note dated April 16, 2004 in the principal amount of
$3,720,000 made by Exton Ranch, Inc. to Sovereign Bank.


  2. Note, dated April 19, 2002, by Berks County Industrial Development
Authority to Fleet Capital Corporation for the benefit of Boyertown Foundry
Company.


--------------------------------------------------------------------------------

3

SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE,CERTAIN
ADDRESSES FOR NOTICES


BORROWER:

MESTEK, INC.

260 North Elm StreetWestfield,
Massachusetts 01085Attention:
Stephen M. SheaTelephone:
(413) 564-5762Facsimile:

Electronic Mail: sshea@mestek.comWebsite
Address: www.______________________


ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A. 101 N. Tyron Street Mail Code: NC1-001-15-04 Charlotte, NC
28255-0001 Attention: Debbie Chapman Telephone: (704) 386-9046 Facsimile: (704)
409-0026

Electronic Mail: debbie.m.chapman@bankofamerica.comAccount
No.: 136-621-225-0600Ref:
Mestek

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A. Agency Management 100 Federal Street Mail Code:
MA5-100-08-05 Boston, MA 02110 Attention: Todd Mac Neill Telephone: (617)
434-6842 Facsimile: (617) 434-0474

Electronic Mail: todd.g.macneill@bankofamerica.com

--------------------------------------------------------------------------------


L/C ISSUER:
Standby Letters of Credit:

[Bank of America, N.A.                                            [Bank of America, N.A.
Trade Operations-Los Angeles #22621                               Trade Operations-Chicago
333 S. Beaudry Avenue, 19th Floor                                 231 South LaSalle Street
Mail Code:  CA9-703-19-23                                         Mail Code:  IL1-231-17-00
Los Angeles, CA 90017-1466                                        Chicago, Illinois  60604
Attention:      Sandra Leon                                       Attention:        Riyaz Kaka
                Vice President                                                      Vice President
                Telephone:  213.345.5231                                            Telephone:  312.923.5924
                Facsimile:  213.345.0265                                            Facsimile:  312.974.0142
                Electronic Mail:  Sandra.Leon@bankofamerica.com]                    Electronic Mail:  Riyaz Kaka@BankofAmerica.com]

Commercial Letters of Credit


[Bank of America, N.A.                                            [Bank of America, N.A.
Trade Operations-Los Angeles                                      Trade Operations-Chicago
333 S. Beaudry Avenue, 19th Floor                                 231 South LaSalle Street
Mail Code:  CA9-703-19-15                                         Mail Code:  IL1-231-17-00
Los Angeles, CA 90017-1466                                        Chicago, Illinois  60604
Attention:      Frantz Bellevue                                   Attention:        Philip Kelly
                Vice President                                                      Vice President
                Telephone:  213.345.6616                                            Telephone:  312.923.0685
                Facsimile:  213.345.9665                                            Facsimile:  312.987.6828
                Electronic Mail:                                                    Electronic Mail:
                Frantz.Bellevue@bankofamerica.com]                                  Philip.Kelly@BankofAmerica.com]


[Bank of America, N.A.
Trade Operations-Charlotte
Interstate Tower Ste
121 W  Trade Street
Mail Code:  NC1-005-21-01
Charlotte, NC  28255-0001
Attention:      Bette F. Stover
                Assistant Vice President
                Telephone:  704.386.8617
                Facsimile:  704.386.0706
                Electronic Mail:
                bette.stover@bankofamerica.com]

SWING LINE LENDER:
Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code  NC1-001-15-04
Charlotte, NC 28255-0001
Attention:  Debbie Chapman
Telephone:  704-386-9046
Facsimile:  704-409-0026
Electronic Mail:  debbie.m.chapman@bankofamerica.com
Account No.:  136-621-225-0600
Ref:  Mestek
ABA# 026009593



--------------------------------------------------------------------------------

A-1 Form of Committed Loan Notice

EXHIBIT A


FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of October
19, 2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MESTEK, INC., a Pennsylvania corporation, (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

        The undersigned hereby requests (select one):

A Borrowing of Committed Loans A conversion or continuation of Loans

1.         On (a Business Day).


2.         In the amount of $ .


3.         Comprised of . [Type of Committed Loan requested]


4.         For Eurodollar Rate Loans: with an Interest Period of months.


        The Committed Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.

MESTEK, INC.

By: Name: Title:

--------------------------------------------------------------------------------

B — 1

Form of Swing Line Loan Notice

EXHIBIT B


FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Swing Line Lender Bank of America, N.A., as
Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of October
19, 2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MESTEK, INC., a Pennsylvania corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

        The undersigned hereby requests a Swing Line Loan:

    1.        On (a Business Day).

    2.        In the amount of $ .

        The Swing Line Borrowing requested herein complies with the requirements
of the provisos to the first sentence of Section 2.04(a) of the Agreement.

MESTEK, INC.

By: Name: Title:

--------------------------------------------------------------------------------

C — 2

Form of Note

EXHIBIT C


FORM OF NOTE

$ _______________________

        FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay
to _____________________ or registered assigns (“Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of __________________, 2004 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

        Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

        This Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty. Upon the occurrence and continuation of one or more of
the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

        Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

        THIS NOTE IS EXECUTED AS AN INSTRUMENT UNDER SEAL AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.

MESTEK, INC.

By: Name: Title:

--------------------------------------------------------------------------------


                                      LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                              Amount of        Outstanding
                                                                             Principal or       Principal
                       Type of Loan     Amount of Loan   End of Interest    Interest Paid      Balance This
       Date                Made              Made             Period          This Date            Date        Notation Made By
-------------------- ----------------- ----------------- ----------------- ----------------- ----------------- -----------------






















--------------------------------------------------------------------------------

D -4

Form of Compliance Certificate

EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of October
19, 2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MESTEK, INC., a Pennsylvania corporation
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the of Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to Agent on the


behalf of Borrower, and that:

        [Use following paragraph 1 for fiscal year-end financial statements]

    1.        Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

        [Use following paragraph 1 for fiscal quarter-end financial statements]

    1.        Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

    2.        The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

    3.        A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its Obligations under the Loan Documents, and

[select one:]

        [to the best knowledge of the undersigned during such fiscal period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

--or--

        [the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]

    4.        The representations and warranties of Borrower contained in
Article V of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

    5.        The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of , .

MESTEK, INC.

By: Name: Title:

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________("Statement Date")


SCHEDULE 2

to the Compliance Certificate ($ in 000's)


I. SECTION 6.12(A) –CONSOLIDATED NET WORTH.

    A.        Consolidated Net Worth at Statement Date:

1.         Total Tangible Assets: $


2.         Total Liabilities (minus non-current portion of Subordinated
Liabilities): $


3.         Consolidated Net Worth (Line I.A.1 minus Line I.A.2): $


    B.        1. $_________ (Line 1.A.3): $

2.         plus the cumulative sum of 50% of net income after income taxes
(without subtracting losses) earned in each fiscal year end commencing 12/31/05:


--------------------------------------------------------------------------------

3.         Minimum Required Consolidated Net Worth (I.B.1 plus I.B.2): [$ ]


C.         Excess (deficiency) for covenant compliance (Line I.A.3 minus I.B.3):
$



II. SECTION 6.12(B) – CASH FLOW COVERAGE RATIO.

    A.        Cash Flow:

1.         EBITDA: $


2.         minus income taxes paid: $


3.         minus dividends paid: ($ )


4.         minus capital expenditures: $


5.         plus cash increase in capital/exercise of stock option(s) (if
applicable) $


6.         Total Lines IIA.1 through 6 $


B.         Liabilities: $


1.         Interest expense: $


2.         plus scheduled principal repayments: $


3.         Total Line II.B.1+ Line II.B.2: $


    C.        Cash Flow Coverage Ratio (Line II.A.5 / Line II.B.3): to 1.00

Minimum Required: to 1.00


III. SECTION 6.12(C) – CASH FLOW LEVERAGE RATIO

    A.        Total Funded Debt $

    B.        EBITDA $

1.         plus charges or minus income from Met-Coil Bankruptcy $


2.         Recurring EBITDA: $


    C.        Ratio (Line III.A. / Line III.B.2): to 1.00

Maximum Permitted: to 1.00

--------------------------------------------------------------------------------

E — 4

Form of Assignment and Assumption

EXHIBIT E


ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit, the Guarantees and Swing Line Loans
included in such facilities) and any collateral securing the same, including any
and all property of the Borrower pledged pursuant to the Credit Agreement and
proceeds thereof, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate of [identify Lender]

  3. Borrower(s): MESTEK, INC., a Pennsylvania corporation


4. Administrative Agent: ______________________, as Agent under the Credit
Agreement

  5. Credit Agreement: [Credit Agreement, dated as of ________, among Mestek,
Inc., a Pennsylvania corporation, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender


  6. Assigned Interest:


--------------------------------------------------------------------------------


                                         Aggregate
                                         Amount of                      Amount of                   Percentage
                                      Commitment/Loans               Commitment/Loans               Assigned of
      Facility Assigned               for all Lenders*                  Assigned*                Commitment/Loans
==============================

------------------------------ ------------------------------- ----------------------------- --------------------------
------------------------------ ------------------------------- ----------------------------- --------------------------
        _____________                $________________              $________________             ______________%
------------------------------ ------------------------------- ----------------------------- --------------------------
------------------------------ ------------------------------- ----------------------------- --------------------------
        _____________                $________________              $________________             ______________%
------------------------------ ------------------------------- ----------------------------- --------------------------
------------------------------ ------------------------------- ----------------------------- --------------------------
        _____________                $________________              $________________             ______________%
------------------------------ ------------------------------- ----------------------------- --------------------------



[7. TRADE DATE: __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR


[NAME OF ASSIGNOR]

By: _____________________________ Title:


ASSIGNEE[NAME
OF ASSIGNEE]

By: _____________________________ Title:

[Consented to and] Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

      Administrative Agent

By: _________________________________ Title:


[CONSENTED TO:]

By: _________________________________ Title:

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

    1.        Representations and Warranties.

    1.1.        Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document (unless actually known by
Assignor to be false or misleading in any material respect), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

    1.2.        Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Agent or any other Lender, and (v) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

    2.        Payments. From and after the Effective Date, Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

    3.        General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the Commonwealth of Massachusetts.